ASSIGNMENT OF OPTION RIGHT 

 

THIS ASSIGNMENT OF OPTION RIGHT (“Agreement”) is entered into this 24th day of
December 2012, by and between the following parties:

 



ASSIGNOR: Pacific Gardens Estates, LLC, an   Oregon limited liability company  
c/o Dover Management, Inc.   850 Promontory Place SE   PO Box 3548   Salem OR 
97302     And       ASSIGNEE: CHP Tigard, LLC,   a Delaware limited liability
company   1920 Main Street, Suite 400   Irvine CA  92614



 

RECITALS:

 

A.Assignor, under a written Lease dated September 30, 2000 (the “Lease”) leases
from Tigard Investment Group, LLC (“Landlord”) the skilled nursing facility and
certain personal property therein located at 14145 S.W. 105th Street, Tigard,
Oregon, as legally described in Exhibit “A” (said real and personal property
referred to collectively as the “Property”).    

B.Assignor entered into an Option Agreement dated April 1, 2010, attached as
Exhibit “B” (the “Option Agreement”) which provides Assignor with the option to
purchase the Property (the “Option”) for an option exercise price of $3,060,000,
if exercised between March 1, 2012 and February 28, 2013.    

C.Pursuant to that certain Purchase and Sale Agreement dated April 10, 2012, as
amended (the “Sale Agreement”), Pacific agreed to sell to CHP, and CHP agreed to
purchase, the Option.    

D.The parties wish complete this Assignment and memorialize their agreement in
writing.    

NOW, THEREFORE, in consideration of the mutual promises, representations and
warranties of the parties, the parties enter into the following:

A G R E E M E N T:

1. Incorporation of Recitals. The above Recitals are incorporated herein by
reference.

 



 

 

 

2. Purchase Price. Assignee shall pay to Assignor the sum of $5,140,000 (the
“Purchase Price”) in consideration for this Assignment. At Closing, the
following sums will be credited against the Purchase Price:

 



2.1. Consideration adjustment to Purchase Price as credit to Assignee: $60,000
2.2. Credit to Assignee for release of deposit funds: $248,000

  

At Closing, Assignee shall pay directly to Landlord the sum of $3,060,000, as
the Option purchase price less the $100,000 initial deposit made by Assignee.

 

3. Assignment. Assignor hereby assigns and transfers unto Assignee all of
Assignor’s right, title and interest in and to the Option Agreement upon payment
of the Purchase Price.

 

4. Representations and Warranties. This Assignment is subject to the
representations, warranties, disclaimers and other terms and conditions in the
Sale Agreement.

 

5. Counterparts. This Agreement may be executed in counterparts, each of which
shall be considered an original and all of which together shall constitute one
and the same Agreement.

 

6. Facsimile or Email Signatures. The facsimile or email transmission of this
signed Agreement shall be the same as delivery of an original. At the request of
any party, the parties shall confirm the facsimile or email transmitted
signatures by signing an original document.

 

7. Representation of Counsel. This Agreement was prepared by Garrett Hemann
Robertson P.C. which represents Assignor only in this matter. Assignee is
represented by DLA Piper LLP (US) in this matter. The parties acknowledge that
they have had an opportunity to negotiate the terms of this Agreement and even
though this Agreement was drafted by counsel for Assignor, it shall not be
construed against any party.

 

 



(Signatures on Following Page)

 

 

 

 



IN WITNESS WHEREOF, the undersigned have executed the foregoing as of the date
first set forth above.

 



ASSIGNOR:         Pacific Gardens Estates, LLC,   dba Pacific Health &
Rehabilitation               By: /s/ Don R. Bybee     Don R. Bybee,
Member/Manager               By: /s/ Kent Emry     Kent Emry, Member/Manager    
    ASSIGNEE:   CHP Tigard, LLC, a Delaware limited liability company         By
Cornerstone CORE Properties REIT, Inc.,   a Maryland corporation, its Manager  
            By: /s/ Kent Eikanas     Kent Eikanas, President/   Chief Operating
Officer  

 





 

 

 



EXHIBIT “A”

[image_002.jpg](Legal Description)

 
 

[image_003.jpg]

EXHIBIT “B”

 

 

 
 

[image_004.jpg]
[image_005.jpg]
[image_006.jpg]
[image_007.jpg]
[image_008.jpg]
[image_009.jpg]

